Exhibit 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
December 20, 2005 by and between Maxtor Corporation, a Delaware corporation
(“Maxtor”), and each of the undersigned stockholders listed on the signature
page hereto (each, a “Stockholder” and collectively, the “Stockholders”) of
Seagate Technology, an exempted company incorporated with limited liability
under the laws of the Cayman Islands (“Seagate”).

 

WHEREAS, Maxtor, Seagate and MD Merger Corporation, a Delaware corporation and a
direct wholly owned subsidiary of Seagate (“Merger Sub”), have entered into an
Agreement and Plan of Merger of even date herewith (the “Merger Agreement”),
pursuant to which Merger Sub will be merged with and into Maxtor (the “Merger”),
all capital stock of Maxtor outstanding immediately prior to the effective time
of the Merger will be converted into and thereafter represent solely the right
to receive the consideration set forth in the Merger Agreement and Maxtor will
survive as a wholly owned subsidiary of Seagate.

 

WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Maxtor has required that each of the Stockholders enter into this Agreement.

 

WHEREAS, each Stockholder has agreed that certain shares of Seagate Common Stock
owned by it shall be subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, intending to be legally bound, the parties hereto hereby agree
as follows:

 

1. Certain Definitions. Capitalized terms that are used but not otherwise
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement. For purposes of this Agreement, the following terms shall have the
following respective meanings:

 

(a) “Exempt Transfer” shall mean (i) any Transfer or other granting of an
economic or other pecuniary interest in or to Seagate Common Stock (pursuant to
the granting of an option, derivative interest or other similar arrangement),
provided that the Stockholder or other transferor of such Seagate Common Stock
retains all voting rights in respect of any such Seagate Common Stock (which
voting rights remain subject to the voting obligations set forth in this
Agreement), (ii) any Transfer effected through an open market sale transaction,
(iii) any Transfer made to a Person in direct contemplation of an open market
sale transaction (including a “block trade” to a broker-dealer or other similar
transaction), or (iv) any Transfer (other than to Persons who are affiliates of
a party to this Agreement on the date hereof or the date of Transfer) by a
Stockholder to its stockholders, partners or members in the form of pro rata
dividends or distributions, whether upon liquidation or otherwise, of Seagate
Common Stock that is immediately tradable in the hands of the transferee in open
market sale transactions. For purposes of the foregoing, “open market sale
transaction” shall mean any open market sale transaction effected pursuant to
(A) an effective registration statement covering such sale of shares of Seagate
Common

 

1



--------------------------------------------------------------------------------

Stock that are the subject of such Transfer, (B) an applicable exemption from
the registration and prospectus delivery requirements of the Securities Act of
1933, as amended (the “Securities Act”), that applies to open market sale
transactions by a Person other than the issuer of securities, or (C) Rule 144
promulgated under the Securities Act.

 

(b) “Expiration Time” shall mean the earlier to occur of (i) such date and time
as the Merger Agreement shall have been terminated in accordance with its terms,
(ii) the Effective Time, and (iii) the date of any modification, waiver or
amendment to the Merger Agreement in a manner that increases the Exchange Ratio.

 

(c) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, business trust, unincorporated association or
other business organization or entity, or any governmental body or authority.

 

(d) “Shares” shall mean any and all voting securities of Seagate beneficially
owned by the Stockholder as of the record date (whether now owned or hereafter
acquired) for every meeting of stockholders of Seagate called with respect to
the Proposal (as defined below), and every postponement or adjournment thereof.
With respect to Shares beneficially owned by James G. Coulter, such Shares shall
not be deemed to include Shares owned directly by SAC Investment, L. P. (which
Shares are covered by the counterpart of this agreement entered into directly by
SAC Investment, L. P.).

 

(e) Transfer. A Person shall be deemed to have effected a “Transfer” of a
security if such person directly or indirectly (i) sells, pledges, encumbers,
grants an option with respect to, transfers or disposes of such security or any
interest in such security, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, grant of an option with
respect to, transfer of or disposition of such security or any interest therein.

 

2. Transfer of Shares. Such Stockholder hereby agrees that, other than pursuant
to the terms of this Agreement, at all times during the period commencing with
the execution and delivery of the Merger Agreement and continuing until the
Expiration Time, the Stockholder shall not, directly or indirectly, (a) grant
any proxies or enter into any voting trust or other agreement or arrangement
that would transfer, limit or otherwise affect the rights of the Stockholder
with respect to the voting of any Shares in respect of the Proposal (as defined
below), or (b) Transfer (other than in an Exempt Transfer) any shares of Seagate
Common Stock (or any securities convertible into or exercisable or exchangeable
for shares of Seagate Common Stock) beneficially owned by such Stockholder as of
the date hereof or hereafter acquired, or any interest in the foregoing, unless
each Person to which any such shares (or any securities convertible into or
exercisable or exchangeable for any such shares), or any interest in any of the
foregoing, is or may be Transferred shall have (a) executed a counterpart of
this Agreement (with such modifications as Maxtor may reasonably request), and
(b) agreed in writing to hold such shares (or any securities convertible into or
exercisable or exchangeable for any such shares), or such interest in the
foregoing, subject to the terms and conditions of this Agreement. Any Transfer
or purported Transfer (other than an Exempt Transfer) of shares of Seagate
Common Stock in violation of the foregoing restrictions shall

 

2



--------------------------------------------------------------------------------

be null and void. The parties hereto expressly acknowledge and hereby agree that
the foregoing restrictions on Transfer shall not apply to any Exempt Transfer
and, subject to the retention of voting rights by the Stockholder, where
applicable in accordance with the terms of Section 1(a) and Section 3 hereof,
any Shares Transferred in an Exempt Transfer shall no longer be subject to the
terms and conditions of this Agreement for any purpose.

 

3. Agreement to Vote Shares. The Stockholder hereby agrees that, at all times
during the period commencing with the execution and delivery of the Merger
Agreement and continuing until the Expiration Time, the Stockholder shall
(a) when a Seagate Stockholders’ Meeting is held, appear at such Seagate
Stockholders’ Meeting (in person or by proxy) or otherwise cause all Shares to
be counted as present thereat for the purpose of establishing a quorum and
(b) vote (or cause to be voted) all Shares in favor of any proposal (the
“Proposal”) to approve the issuance of shares of Seagate Common Stock in the
manner contemplated by, and subject to and in accordance with, the terms and
conditions set forth in the Merger Agreement at every meeting of stockholders of
Seagate called with respect to the Proposal (and at every postponement or
adjournment thereof). Prior to the Expiration Time, the Stockholder shall not
enter into any agreement or understanding with any person to vote or give
instructions in any manner inconsistent with the terms of this Agreement. The
provisions of this Section 3 shall apply to all Shares owned as of the record
date for the vote on the Proposal (the “Record Date”), regardless of whether a
Transfer (including an Exempt Transfer) of some or all of such Shares occurs
after the Record Date.

 

4. Irrevocable Proxy. Each Stockholder hereby appoints Maxtor and any designee
of Maxtor, and each of them individually, as such Stockholder’s proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote
with respect to the Shares in accordance with Section 3 hereof. This proxy is
given to secure the performance of the duties of each Stockholder under this
Agreement. Each Stockholder shall take such further action or execute such other
instruments as may be necessary to effectuate the intent of this proxy. The
proxy and power of attorney granted pursuant to Section 4 by each Stockholder
shall be irrevocable during the term of this Agreement, shall be deemed to be
coupled with an interest sufficient in law to support an irrevocable proxy and
shall revoke any and all prior proxies granted by such Stockholder. The power of
attorney granted by each Stockholder herein is a durable power of attorney and
shall survive the dissolution, bankruptcy, death or incapacity of such
Stockholder. The proxy and power of attorney granted hereunder shall terminate
upon the termination of this Agreement.

 

5. Representations and Warranties of the Stockholders. Each Stockholder hereby
represents and warrants, severally and not jointly, to Maxtor as follows:

 

(a) If such Stockholder is a legal entity and not an individual, such
Stockholder has full corporate power and authority to execute and deliver this
Agreement.

 

(b) If such Stockholder is a legal entity and not an individual, the execution
and delivery of this Agreement has been duly and validly authorized by all
necessary action on the part of such Stockholder.

 

3



--------------------------------------------------------------------------------

(c) This Agreement has been duly and validly executed and delivered by such
Stockholder and (assuming due authorization, execution and delivery of this
Agreement by Maxtor) constitutes the valid and binding obligation of such
Stockholder, enforceable against such Stockholder in accordance with its terms,
except as enforcement may be limited by general principles of equity whether
applied in a court of law or a court of equity and by bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally.

 

6. Termination. This Agreement shall terminate and be of no further force or
effect whatsoever upon the Expiration Time without any action on the part of any
party hereto.

 

7. Miscellaneous.

 

(a) Waiver. No waiver by any party hereto of any condition or any breach of any
term or provision set forth in this Agreement shall be effective unless in
writing and signed by each party hereto. The waiver of a condition or any breach
of any term or provision of this Agreement shall not operate as, or be construed
to be, a waiver of any other previous or subsequent breach of any term or
provision of this Agreement.

 

(b) Severability. In the event that any term, provision, covenant or restriction
set forth in this Agreement, or the application of any such term, provision,
covenant or restriction to any person, entity or set of circumstances, shall be
determined by a court of competent jurisdiction to be invalid, unlawful, void or
unenforceable to any extent, the remainder of the terms, provisions, covenants
and restrictions set forth in this Agreement, and the application of such terms,
provisions, covenants and restrictions to persons, entities or circumstances
other than those as to which it is determined to be invalid, unlawful, void or
unenforceable, shall remain in full force and effect, shall not be impaired,
invalidated or otherwise affected and shall continue to be valid and enforceable
to the fullest extent permitted by applicable law.

 

(c) Binding Effect; Assignment. This Agreement and all of the terms and
provisions hereof shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and permitted assigns, but,
except as otherwise specifically provided herein, neither this Agreement nor any
of the rights, interests or obligations of the Stockholder may be assigned to
any other Person without the prior written consent of Maxtor.

 

(d) Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.

 

(e) Specific Performance; Injunctive Relief. Each of the parties hereto hereby
acknowledge that (i) the representations, warranties, covenants and restrictions
set forth in this Agreement are necessary, fundamental and required for the
protection of Maxtor and to preserve for Maxtor the benefits of the Merger,
(ii) such covenants relate to matters which are of a special, unique, and
extraordinary character that gives each such

 

4



--------------------------------------------------------------------------------

representation, warranty, covenant and restriction a special, unique, and
extraordinary value, and (iii) a breach of any such representation, warranty,
covenant or restriction, or any other term or provision of this Agreement, will
result in irreparable harm and damages to Maxtor which cannot be adequately
compensated by a monetary award. Accordingly, Maxtor and the Stockholder hereby
expressly agree that in addition to all other remedies available at law or in
equity, Maxtor shall be entitled to the immediate remedy of specific
performance, a temporary and/or permanent restraining order, preliminary
injunction, or such other form of injunctive or equitable relief as may be used
by any court of competent jurisdiction to restrain or enjoin any of the parties
hereto from breaching any representations, warranties, covenants or restrictions
set forth in this Agreement, or to specifically enforce the terms and provisions
hereof.

 

(f) Governing Law. This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision, rule
or principle (whether of the State of Delaware or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.

 

(g) Entire Agreement. This Agreement and the Proxy and the other agreements
referred to in this Agreement set forth the entire agreement and understanding
of Maxtor and the Stockholder with respect to the subject matter hereof and
thereof, and supersede all prior discussions, agreements and understandings
between Maxtor and the Stockholder, both oral and written, with respect to the
subject matter hereof and thereof.

 

(h) Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, telecopied, sent
by nationally-recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the respective parties at
the following address (or at such other address for a party as shall be
specified by like notice):

 

(i)    If to Maxtor, to:

 

William Sweeney

Vice President, Secretary and General Counsel

Maxtor Corporation

2452 Clover Basin Drive

Longmont, CO 80503

Fax: (303) 678-3111

 

        with a copy (which shall not constitute notice) to:

 

DLA Piper Rudnick Gray Cary US LLP

2000 University Avenue

East Palo Alto, CA 94303

Attention: Diane Holt Frankle

Facsimile: (650) 833-2001

 

5



--------------------------------------------------------------------------------

(ii)    If to a Stockholder, to:

 

[STOCKHOLDER ADDRESS].

 

(i) Headings. The section headings set forth in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement in any manner.

 

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be validly
executed by a duly authorized officer thereof as of the date first above
written.

 

MAXTOR CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

[STOCKHOLDER SIGNATURE BLOCKS] By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

[VOTING AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I – Signatory Shareholders of Seagate Technology

 

August Capital III, L.P.

August Capital III Founders Fund

August Capital Strategic Partners III, L.P.

 

Silver Lake Investors Cayman, L.P.

Silver Lake Partners Cayman, L.P.

Silver Lake Technology Investors Cayman, L.P.

Silver Lake New York, Inc.

 

SAC Investments, L.P.

 

William W. Watkins

The Watkins Family Trust

Wolf Pack Limited Partnership

 

Stephen J. Luczo

Stephen J. Luczo Revocable Trust Dated January 26, 2001

Red Zone Holdings Limited Partnership

Red Zone II Limited Partnership

 

William W. Bradley

James G. Coulter

James A. Davidson

Glenn H. Hutchins

Donald E. Kiernan

David F. Marquardt

Lydia M. Marshall

Gregorio Reyes

 

John W. Thompson

John W. Thompson and Sandra A. Thompson, Trustees of the John and Sandra

Thompson Trust U/D/T 5/2/03

 

Charles C. Pope

Pope Family Reserve Trust

 

David A. Wickersham

Arlie Enterprises Limited Partnership

 

Brian S. Dexheimer

Silver Sea Limited Partnership

 

William L. Hudson

Carbonero Creek Limited Partnership